DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants amendments were received on 7/18/2022. Claim 1 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-19 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-19 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 18 is withdrawn because the Applicant amended the claims. 

Claims Analysis
It is noted that claims 1-3, 15-19 have “intended use” language such as “for oxygen reduction reaction,” “for hydrogen oxidation reaction,” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).


Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Wang et al., on claims 1-8, 14 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Yao et al., on claims 1, 2, 4-9, 11 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al., on claim 1 is withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103(a) as unpatentable over Wang et al. on claims 13 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al.  (US Publication 2009/0098033) in view of Kim et al. (US Publication 2011/0223515), on claims 14-19 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103(a) as unpatentable over Yao et al.  (Dopamine-assisted on-port synthesis of zinc ferrite-embedded porous carbon nanospheres for ultrafast and stable lithium ion batteries) in view of Deng et al., on claims 10 and 12 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR10-2015-0097024) in view of Takeshita et al. (US Publication 2011/0129760).
Regarding claims 1 and 19, the Kim et al. reference discloses a membrane-electrode assembly comprising a first electrode (130, 120, 110), a second electrode (130’, 120’, 110’), an ion exchange membrane between the first and second electrodes and a radical scavenger in the ion exchange membrane. The radical scavenger comprises a core particle capable of decomposing a peroxide or a radical, the core particle including cerium (Ce), cerium salt, cerium oxide, or a mixture of at least two thereof (claim 15, 16). The first electrode includes a first catalytic core particle, wherein the second electrode includes a second catalytic core particle, and wherein each of the first and second catalytic core particles is formed of any one selected from the group consisting of Pt, Pd, Ru, Ir, Os, a Pt alloy, a non-Pt alloy, and a combination of at least two thereof, 2Serial No.: 16/647,545Attorney Docket No.: 40031-1017 wherein the Pt alloy is any one selected from the group consisting of Pt-Pd, Pt-Sn, Pt-Mo, Pt-Cr, Pt-W, Pt-Ru, Pt-Ru-W, Pt-Ru-Mo, Pt-Ru-Rh-Ni, Pt-Ru-Sn-W, Pt-Co, Pt-Co-Ni, Pt-Co-Fe, Pt-Co-Ir, Pt-Co-S, Pt-Co-P, Pt-Fe, Pt-Fe-Ir, Pt-Fe-S, Pt-Fe-P, Pt-Au-Co, Pt-Au-Fe, Pt-Au-Ni, Pt-Ni, Pt-Ni-Ir, Pt-Cr-Ir, and a combination of at least two thereof, and wherein the non-Pt alloy is any one selected from the group consisting of Ir-Fe, Ir-Ru, Ir-Os, Co-Fe, Co-Ru, Co-Os, Rh-Fe, Rh-Ru, Rh-Os, Ir-Ru-Fe, Ir-Ru-Os, Rh-Ru-Fe, Rh-Ru-Os, and a combination of at least two thereof (Embodiment 8). The Kim et al. reference is silent in disclosing the radical scavenger comprises a porous carbon coating layer located on a surface of the cerium particles, however, Takeshita et al. reference discloses the radical scavenger cerium core comprises an organic coating to be porous (as seen in Fig. 2) into the electrolyte membrane layer because the surface organic compounds provides for radical scavenger to be highly miscible in the polymer electrolyte composing the matrix resulting a highly disperse the radical scavenger in the polymer electrolyte without causing aggregation thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the radical scavenger cerium core comprises an organic coating to be porous into the electrolyte membrane layer disclosed by the Takeshita et a. reference for the radical scavenger cerium core disclosed by the Kim et al. reference to increase radical scavenging activity by eliminating aggregation.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR10-2015-0097024) in view of Takeshita et al. (US Publication 2011/0129760) in further view of Wang et al. (US Publication 2016/0036049).
Regarding claim 2, the Kim et al. in view of Takeshita et al. reference discloses the claimed invention and incorporated herein. The Kim et al. in view of Takeshita et al. reference discloses the modified a porous organic coating over an inorganic core (CeO2) as radical scavengers but is silent in disclosing the organic coating layer has a pore size of 1 angstrom to 20 angstrom. However, the Wang et al. reference discloses organic coating layer over an inorganic active material as radical scavengers [0101] The Wang adds that pore forming agents are known to be used in the organic coating layer  of scavengers to provide pores of sizes of 2-50 nanometers ([0101] and [0100]. Therefore, it would have been obvious before the effective filing date of the invention to incorporate conventional teachings of pore forming agents known in the art to make organic layers of radical scavengers to comprises a pore size of 2-50 nanometers disclosed by the Wang et al. reference for the organic layers of radical scavenger since it is conventionally known. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
In addition, the Wang et al. reference discloses the pore size of 2-50nm which overlaps with the claimed limitation of 1-20 angstrom; it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 3, the Kim et al. in view of Takeshita et al. reference discloses the claimed invention and incorporated herein. The Kim et al. in view of Takeshita et al. reference discloses the modified a porous organic coating over an inorganic core (CeO2) as radical scavengers but is silent in disclosing the organic coating layer comprises a thickness of 0.5 nm to 10nm. However, the Wang et al. reference discloses organic coating layer over an inorganic active material as radical scavengers [0101]. The Wang adds that typical thickness of the organic layer is 3 nm [0060]). Therefore, it would have been obvious before the effective filing date of the invention to incorporate typical thickness of the organic layers over an inorganic core for radical scavengers disclosed by the Wang et al. reference for the organic layer of the radical scavenger disclosed by the Kim et al. in view of Takeshita et al. reference since it is known. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Claim(s) 15-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Kim et al. (KR10-2015-0097024) in view of Takeshita et al. (US Publication 2011/0129760) in further view of Kim et al. (US Publication 2011/0223515 herein referred as Kim ‘515).
Regarding claim 15, the Kim et al. in view of Takeshita et al. reference discloses the claimed invention and incorporated herein. The Kim et al. reference further discloses an interfacial adhesion layer located between the ion exchange membrane and the first or second electrode. However, the Kim et al. reference is silent in disclosing  wherein the interfacial adhesion layer comprises an ionomer and the radical scavenger. The Kim ‘515 reference discloses membrane electrode assembly comprising an interfacial adhesion layers located between the ion exchange membrane and the catalyst electrodes, wherein each of the interfacial adhesion layers comprises an ionomer and the radical scavenger (catalyst) at the interface (Fig. 1) in order improved output due to decreased interface resistance (Fig. 1, [009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide fuel cell comprises a membrane-electrode assembly wherein the interfacial adhesion layer comprises an ionomer and the radical scavenger as disclosed by Kim ‘515 reference for the interfacial layer disclosed by the Kim in view of the Takeshita et al. reference in order to provide different improved uses for the composition and structure. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Regarding claim 16, the Kim et al. in view of Takeshita et al. in further view of Kim et al. ‘515 discloses a modified membrane electrode assembly comprising an catalyst layer partially permeating the adhesive layer in an average thickness of between about 1% to about 10% based on the entire thickness of the catalyst layer [0030] and the catalyst is calculating to be about 19wt% of an electrode and the loading is about 0.25 mg/cm2 while the adhesive layer loading is 0.1 mg/cm2 which would be calculated to about 0.1-70 wt% of the catalyst based on a total weight of the interfacial adhesion layer.
Regarding claim 17 and 18, the Kim et al. in view of Takeshita et al. in further view of Kim et al. ‘515 discloses a modified membrane electrode assembly comprising each of the interfacial adhesion layers has a thickness of 10 nm to 10 pm and a loading amount of each of the interfacial adhesion layers is 0.01 mg/cm2 to 2.0 mg/cm2.  
Response to Arguments
Applicant’s arguments with respect to claim(s)1-3, 15-19 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725